Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered February 9, 1994, as amended March 25, 1994, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
It was not an improvident exercise of discretion for the court to permit the People to cross-examine the defendant with respect to his criminal record. In rendering this decision, the court weighed the competing considerations and determined that the probative value of the crimes concerning the defendant’s tendency to put his self-interest above that of society outweighed any prejudice (see, People v Sandoval, 34 NY2d 371).
The defendant was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Nuccie, 57 NY2d 818; People v Brown, 167 AD2d 346; People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, Altman and Hart, JJ., concur.